Case 1:19-cv-04045-GHW Document1 Filed 05/06/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
we ne eee ee ee eee xX Civil Action No.:

GRACE BOZICK,

Plaintiff,
-against- COMPLAINT

CONAGRA FOODS, INC., CONAGRA BRANDS, INC.
F/K/A and Successor in Interest to CONAGRA FOODS,
INC.,

Jury Trial Demanded

Defendants.
wane te nee een ee eee eee eee xX

Plaintiff, GRACE BOZICK, by and through counsel, Certain & Zilberg, PLLC, for her
claims against the Defendants alleges the following:

INTRODUCTION

This is a diversity action for monetary damages in negligence, strict products liability, breach
of express and implied warranties, as well as pursuant to the private right of action authorized
by New York General Business Law § 349 (herein after GBL § 349) and its prohibition
against deceptive acts and practices concerning the Defendants’ manufacture, distribution, sale
and continuing obligations related to the subject cooking oil spray product that is claimed
herein to be defective and unreasonably dangerous.

PARTIES

1. At all times hereinafter mentioned, the Plaintiff, GRACE BOZICK, was and is a
natural person who is a citizen of the State of New York, residing within the County,
City and State of New York.

2. Upon information and belief at all relevant times, Defendants, CONAGRA FOODS,
INC. and CONAGRA BRANDS, INC. were and/or are corporate entities duly
organized and existing under the laws of the State of Delaware, who, at all relevant

times, maintained their respective principal places of business at 222 Merchandise
Mart Plaza, Chicago, Illinois, 60654.

3. Upon information and belief at all relevant times, both Defendants CONAGRA
BRANDS, INC, and CONAGRA FOODS, INC. were registered with the New York
State Secretary of State to conduct business within the State of New York as active
Foreign Business Corporations, under DOS ID # 1009248.
11,

12,

13.

14,

Case 1:19-cv-04045-GHW Document1 Filed 05/06/19 Page 2 of 8

CONAGRA FOODS, INC. and its successor entity CONAGRA BRANDS, INC., are
collectively referred to as “Defendants.”

JURISDICTION AND VENUE

Jurisdiction in this case is based upon CPLR § 302, see infra, diversity of citizenship,
28 U.S.C. §1332, in that: Plaintiff, GRACE BOZICK, is a citizen of the State of New
York; Defendants, CONAGRA FOODS, INC. and CONAGRA BRANDS, INC. are,
upon information and belief, entities incorporated in the State of Delaware also having
their principal place of business within the State of Illinois and the amount in
controversy exceeds the sum of $75,000 exclusive of interest and costs.

Venue is proper in this District pursuant to 28 U.S.C. §1391(a) given that a substantial
part of the events giving rise to the claim occurred within this Jurisdictional District
and at all relevant times Defendants, CONAGRA FOODS, INC. and CONAGRA
BRANDS, INC., transact business within the State of New York as well as within this
Judicial District; and otherwise derive substantial revenue through their business
contacts with this State and this Judicial District.

FACTS

The Defendants designed, manufactured, produced, packaged, distributed and/or sold
the subject model product, PAM® “the Original non-stick cooking spray,” a 12 ounce,
340 gram no-stick cooking oil aerosol spray canister product sold in a printed shrink-
wrapped two (2) pack (the subject model product).

The subject product is the subject model product that was sold and/or delivered to
Plaintiff, GRACE BOZICK.

The Defendants tested the subject model product and inspected the subject
product.

. The subject product is labeled with UPC barcode number 6414403094.

The subject product is labeled with a United States Patent Pending number of
100393.

At all relevant times the Defendants advertised/claimed the subject model product was
a “superior” no-stick cooking oil aerosol spray product.

The labeling of the subject model product indicates that it is a “superior” no-stick
cooking oil aerosol spray.

The Defendants held themselves out to the consuming public as having special
knowledge and skill in the design and manufacturing of no-stick cooking oil

2
15.

16.

17.

18.

19,

20.

21.

22,

23.

24.

25,

26.

Case 1:19-cv-04045-GHW Document1 Filed 05/06/19 Page 3 of 8

aerosol spray products.

The contents of the canister of the subject model product by design are
pressurized.

The Defendants’ design utilized flammable propellant to dispense the no-stick
cooking oil contained within the subject model product.

Given the Defendants’ design and application of the subject product, the canister of
said aerosol product constitutes a pressure vessel.

The Defendants designed the canister bottom of the subject model product with
release vents.

The Defendants expected the subject product to be used and stored in the kitchen of
the user.

The Defendants expected the subject product to be used in the process of cooking
meals.

Prior to September 11, 2018 the Plaintiff, GRACE BOZICK, purchased the subject
product.

The subject product reached Plaintiff, GRACE BOZICK in the condition in
which it was designed and/or manufactured by the Defendants.

On September 11, 2018, while the Plaintiff, GRACE BOZICK, was in the process of
preparing and serving a meal, the subject product, resting on a countertop,
unexpectedly and without notice caused a fiery explosion in the kitchen of her home
in the County, City and State of New York.

At all times prior to the above September 11, 2018 incident that is the subject of this
action Plaintiff, GRACE BOZICK, used the subject product in conformity with its
directions, as intended and as foreseeable to the Defendants.

As a result of the above malfunction and violent fiery explosion of the subject
product the Plaintiff, GRACE BOZICK, sustained and suffered significant,
serious, debilitating, permanent, and disfiguring injuries, including permanent
scarring, physical limitations, extreme physical pain, discomfort, stiffness,
dryness, loss of sensation, hypersensitivities and mental anguish, requiring medical
care including hospitalization.

Additionally, Plaintiff has incurred past and will incur future medical care and
treatment related expenses.

COUNT I
(NEGLIGENCE)

3
27.

28.

29.

30.

31.

32.

33.

35.

36.

Case 1:19-cv-04045-GHW Document1 Filed 05/06/19 Page 4 of 8

Plaintiff} GRACE BOZICK, repeats and realleges each and every allegation
contained in the above paragraphs as if fully set forth herein.

That the aforementioned incident which occurred on September 11, 2018, was the
direct and proximate result of the negligence of Defendants and their agents, servants
and/or employees, in the design, labeling, manufacture, fabricating, filling,
distribution, and sale of the subject model product in general and the subject product
in particular, which the Defendants knew or should have known was unreasonably
dangerous, defective, and without adequate warning of the dangers, defects and risks
associated with the subject model product.

Defendants were negligent in that they failed to properly conduct tests and
inspections of the subject model product in general and properly inspect the
subject product in particular.

That the above insufficiencies, inadequacies and/or defects which rendered the subject
model product unfit for its intended purpose, ordinary use, and foreseeable uses were
known to Defendants at the time of the subject incident.

That the above insufficiencies, inadequacies and/or defects which rendered the subject
model product unfit for its intended purpose, ordinary use, and foreseeable uses were
known to Defendants at the time that the subject product was purchased.

That the above insufficiencies, inadequacies and/or defects which rendered the
subject model product unfit for its intended purpose and foreseeable ordinary uses,
were known to Defendants at the time that the subject product was manufactured.

Defendants negligently failed to properly and adequately warn and properly instruct
users of the risks, dangers and hazards associated with the subject model product.

. Defendants further negligently failed to satisfy their continuing post-sale product

safety duties towards said subject model product including the failure to report similar
and substantially similar incidents associated with the subject model product, failures
to issue adequate warnings, notices and/or take other prophylactic actions, including
but not limited to issuing a recall, and to keep apprised of state of the art
developments.

As a direct and proximate result of the Defendants’ negligence, the Plaintiff has
sustained damages.

The Defendants are liable to the Plaintiff, GRACE BOZICK, under the doctrine of
Negligence.

COUNT II
(STRICT PRODUCTS LIABILITY)
37.

38.

39,

40,

41.

42.

43.

44,

Case 1:19-cv-04045-GHW Document1 Filed 05/06/19 Page 5 of 8

Plaintiff, GRACE BOZICK, repeats and realleges each and every allegation
contained in the above paragraphs as if fully set forth herein.

At all times herein mentioned, and at the time of the design, manufacture, distribution
and sale of the subject model product, the Product was defective as it was not
reasonably safe and was neither fit for the purposes intended nor for reasonably
foreseeable purposes and uses; did not conform with consumer expectations; risk
associated with the subject product exceeded consumer expectations; was improperly
and defectively designed; was defectively manufactured; failed to utilize appropriate
safety features and/or alternatives; failed to utilize appropriate safety factoring; the
risks of the ‘vented’ design outweighed the utility of said design feature, the subject
product failed to be accompanied by proper and reasonably adequate instructions,
directions and/or warnings concerning the preparation and use of the subject product,
given the risks, dangers and hazards attendant to the use of Defendants’ product; one
or more of which were a substantial factor or a proximate cause of the aforesaid
accident and injuries to Plaintiff, GRACE BOZICK.

The Defendants are liable to the Plaintiff, GRACE BOZICK, under the doctrine of
Strict Products Liability.

COUNT Ii
(BREACH OF WARRANTY)

Plaintiff, GRACE BOZICK, repeats and realleges each and every allegation
contained in the above paragraphs as if fully set forth herein.

The Defendants through their public statements, advertising, marketing, branding
efforts, packaging/product labeling, online materials, and printed materials issued
express warranties with respect to the utility, safety, quality and functioning of their
spray oil product and the subject model product in general and the subject product in
particular.

Certain forms of the above materials are known to Defendants and in their
possession and it is Plaintiff's reasonable belief that such materials shall be produced
by Defendants in the course of discovery.

Defendants warranted that the aforesaid subject model product in general and the
subject product in particular was a “superior” no-stick spray oil product, fit for a
particular purpose and for the ordinary purpose for which the product is used and
that proper and adequate warnings and safeguards respecting the risks, dangers and
hazards associated with the use of the product were provided.

When Defendants made those express warranties, Defendants knew the purpose for
which the subject product was to be used, and warranted it to be in all respects safe
and proper for such purpose.
 

45.

46.

47,

48,

49,

50.

51.

52.

53.

54.

Case 1:19-cv-04045-GHW Document1 Filed 05/06/19 Page 6 of 8

The subject cooking spray product that injured Plaintiff did not conform to
Defendants' representations in that it is and was not safe for its intended use and as
directed by Defendants' instructions.

On September 11, 2018 the subject product proved that it did not conform to the
Defendants’ product label, representations, promises, descriptions and the Defendants
breached their warranty for a particular purpose with respect to the aforesaid product in
that the subject product was defective, and unreasonably dangerous for its users.

Plaintiff, GRACE BOZICK relied upon said warranties and representations in her
selection and use of Defendants’ oil spray products including the subject product.

Had the Plaintiff, GRACE BOZICK known that the Defendants’ product label,
representations, promises, advertising, marketing, and/or descriptions were inaccurate,
including the Defendants’ representation that the subject product was effective and
safe for use for cooking in the kitchen as directed, she would not have purchased or
used the subject product.

Moreover the “superior” no-stick claims of the Defendants’ were inaccurate in that the
claimed “superior” no-stick spray oil product that is the subject of this action proved
unsafe and ineffective for any of its claimed properties and purpose.

The Defendants are liable to the Plaintiff, GRACE BOZICK, under the doctrine of
Breach of Warranty.

COUNT IV
(BREACH OF IMPLIED WARRANTY)

Plaintiff repeats, realleges and reiterates each and every allegation contained in the
preceding paragraphs with the same force and effect as if set forth more fully herein.

Defendants impliedly warranted that the aforesaid product was of merchantable
quality, safe and fit for the ordinary purpose for which the product is used and that
proper and adequate warnings and safeguards respecting the potential risks dangers and
hazards associated with the use of the product were provided.

On September 11, 2018 Defendants breached the implied warranty of merchantability
with respect to the aforesaid no-stick oil spray product in that the subject product was
defective, not of merchantable quality and unreasonably dangerous for its users in
that the subject product’s container failed and caused the subject fiery explosion.

The Defendants are liable to the Plaintiff, GRACE BOZICK, under the doctrine of
Breach of Implied Warranty.

COUNT V
55.

56.

57.

58.

59,

60.

61.

62.

63.

64.

Case 1:19-cv-04045-GHW Document1 Filed 05/06/19 Page 7 of 8

(NEW YORK GENERAL BUSINESS LAW § 349
DECEPTIVE ACTS AND PRACTICE)

Plaintiff, GRACE BOZICK, repeats and realleges each and every allegation
contained in the above paragraphs as if fully set forth herein.

Prior to the occurrence that is the subject of this action the Defendants received
complaints, reports and/or information of occurrences concerning the product that is
the subject of this action that are similar and/or substantially similar to the incident
that is the subject of this action.

Prior to the occurrence that is the subject of this action the Defendants were aware of
the dangerous propensities of the subject model product from prior occurrences.

Prior to the occurrence that is the subject of this action the Defendants knew that the
subject model product as designed and manufactured was unreasonably dangerous.

Defendants failed to properly discharge their continuing post-sale/distribution
duties arising under New York law to keep abreast of the state of the art.

Defendants failed to properly discharge their continuing post-sale/distribution
duties arising under New York law to take prophylactic actions.

Defendants failed in their duty, arising under Section 15(b) of the Consumer Product
Safety Act, to timely and properly report incidents related to the product that is the
subject of this action and the hazards and risks that became known to Defendants.

Defendants misrepresented, concealed and/or failed to reveal material facts which
were known to them with respect to the subject model product and its attendant
hazards and risks.

Defendants’ conduct in relation to the subject model product, violated the New York
State General Business Law’s (GBL) prohibition against unfair and deceptive trade
practices pursuant to GBL § 349.

As a result of the aforesaid malfeasance and nonfeasance, the Defendants are liable to
Plaintiff for damages in an amount to be determined by a jury at the time of trial in
addition to an award of attorney’s fees, pursuant to the provisions of New York
General Business Law.

WHEREFORE, the Plaintiff, GRACE BOZICK demands judgment in negligence,

strict products liability, breach of warranty and pursuant to the private right of action
arising under GBL § 349 against the Defendants, CONAGRA FOODS, INC. and
CONAGRA BRANDS, INC., for compensatory damages, statutory damages, including
remedies available under 15 U.S.C. §2064, punitive damages in addition to attorney’s fees,
together with interest, costs and disbursements of this action.
 

TO:

Case 1:19-cv-04045-GHW Document1 Filed 05/06/19 Page 8 of 8

JURY DEMAND: The Plaintiff demands a trial by jury on all issues so triable.

Dated: New York, New York
May 3, 2019

CONAGRA FOODS, INC.
222 MERCHANDISE MART PLAZA
CHICAGO, ILLINOIS, 60654

CONAGRA BRANDS, INC.
222 MERCHANDISE MART PLAZA
CHICAGO, ILLINOIS, 60654

   

. 09]
rg, Esq.
ertain & Zilberg, PLLC
Counsel to the Plaintiff BOZICK
New York, New York 10022
Telephone: (212) 687-7800
gcertain@certainlaw.com
mzilberg@certainlaw.com
